Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/091,305 filed 10/04/2018 is in response to Applicant’s arguments/remarks and claims amendments filed 12/14/2020. It is also in response to information disclosure statement, IDS, filed 08/27/2020 and 09/23/2020. Applicant’s response has been given full consideration. 
Claims 13-26 are currently pending in this application. This Application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 09/23/2020 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claims 
Claims 13-26 are allowed over prior art of record. 
Reason for Allowance 
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a negative electrode active material comprising of particles, and the particles comprise of silicon compound (SiOx; 0.5≤x≤1.6) particles that comprise of Li2SiO3 and Li2Si2O5 in at least a portion of the silicon compound particles, and the 2SiO3, peak B of Si, peak C of Li2Si2O5, and peak D of SiO2 derived from 29-Si-MAS-NMR spectrum of the silicon compound, the peak intensity A or peak intensity C is the highest and satisfy the relation C/3≤A≤3C. The invention is also directed to a method of producing the claimed negative electrode active material. 
The closest prior art is considered to be Yoshio et al. (U.S. PG Publication 2016/0087267) and Akira et al. (U.S. PG Publication 2016/0329562). 
Yoshio discloses a negative electrode active material comprising a negative electrode active material particle (Shio paragraph 0024), wherein a precursor of the silicon-containing particles include the fine particles produced by preparing SiOx (0.8≤x≤1.5) or mixed with powder of Si and SiOx. Yoshio discloses the silicon compound particles comprise crystalline Li2SiO3 and Li2Si2O5 in at least part of the silicon compound particle. Yoshio, however,  does not disclose the instantly claimed limitation "among a peak intensity A derived from Li2SiO3, a peak intensity B derived from Si, a peak intensity C derived from Li2Si2O5, and a peak intensity D derived from SiO2 which are obtained from a 29Si-MAS-NMR spectrum of the silicon compound particle, the peak intensity A or the peak intensity C is the highest intensity, and the peak intensity A and the peak intensity C satisfy a relationship of the following formula 1: C/3≤A≤C. Yoshio does not disclose about a test cell comprising the disclosed negative electrode material, Yoshio also does not disclose the method of preparation of the negative electrode active material.
Akira discloses a negative electrode active material including mother particles made of SiOx (0.5≤x≤1.5) that may contain Li2SiO3 and Li2Si2O5, and the negative electrode active material is coated with carbon and the thickness of the carbon coating layer has an average thickness of 1 nm to 200 nm. Akira, however, does not disclose the 29
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 13-26 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/OMAR M KEKIA/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722